
	
		I
		111th CONGRESS
		2d Session
		H. R. 6388
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Thompson of
			 Mississippi introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to increase
		  to $332 the maximum amount of the lump-sum death benefit.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Death Benefit Increase Act of
			 2010.
		2.Increase in
			 Lump–Sum Death PaymentsSection 202(i) of the Social Security Act
			 (42 U.S.C. 402(i)) is amended by striking $255 and inserting
			 $332.
		3.Effective
			 dateThe amendment made by
			 this Act shall apply with respect to deaths occurring no earlier than 30 days
			 after the date of the enactment of this Act.
		
